HENDRY, Chief Judge.
Trial was held upon appellant-plaintiff’s complaint in negligence, and the jury returned the following verdict:
“We, the Jury, find for the Plaintiff Roosevelt Blue and assess his damages in the sum of zero ($000.00) Dollars.”
The transcript of the proceedings below is not before this court. However, the record on appeal indicates that upon this verdict, the trial judge entered a judgment for the defendant. Plaintiff brings this appeal.
 This court has said that it is error to enter a judgment for the defendant upon a verdict for the plaintiff. Carroll v. Hertz Corporation, Fla.App.1961, 132 So.2d 624. Consequently, a judgment should have been rendered for the plaintiff, and costs should have been taxed against the defendant pursuant to § 58.04, Fla.Stat., F.S.A. Raffel v. Magarian, Fla.App.1964, 165 So.2d 249.
The judgment appealed is reversed, and the cause is remanded with directions to enter judgment upon the jury verdict for appellant as well as costs for such sums as the court shall find are legally taxable.
Reversed and remanded with directions.